                                                                                                         FILED
                                                                                                2019 Jan-30 PM 04:11
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

JOHNNY RAY COX,                                  )
                                                 )
              Petitioner,                        )
                                                 )
vs.                                              ) Case No. 5:17-cv-556-KOB-TMP
                                                 )
ALABAMA DEPARTMENT                               )
OF CORRECTIONS,                                  )
                                                 )
              Respondent.                        )

                               MEMORANDUM OPINION

      The magistrate judge filed his amended report and recommendation on

December 7, 2018, recommending dismissal of petitioner's 28 U.S.C. § 2254 petition

for habeas corpus relief. (Doc. 34). Petitioner, who is represented by counsel, filed

pro se objections to the report and recommendation. (Doc. 35). Because the petitioner

is represented by counsel, his pro se filing is due to be and hereby is STRICKEN.1

Having now carefully considered de novo all the materials in the court file, including

the report and recommendation, the court finds that the magistrate judge's report

should be ADOPTED and the recommendation ACCEPTED.

      A separate order will be entered in conformity with this Memorandum Opinion



       1
                Even if the pro se objections were due to be considered, the argument offered by
the petitioner is little more than a concession that his sentence has been correctly calculated, with
a request that he nonetheless be released prior to the expiration of the sentence.
that will DENY and DISMISS WITH PREJUDICE the claim for habeas corpus relief

pursuant to 28 U.S.C. § 2254 in the above-styled cause.

      DONE and ORDERED this 30th day of January, 2019.



                                          ____________________________________
                                          KARON OWEN BOWDRE
                                          CHIEF UNITED STATES DISTRICT JUDGE
